Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a vehicle” in line 5. It is unclear if this is the same or a different vehicle than the one already introduced.
Claim 1 recites “a detection signal” in line 15 which is unclear if this is the same or a different detection signal than the one already introduced. 
Claims 2-9 are also rejected for their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuwahara (2018/0234039 as cited by applicant).

a power supply (50), which is connected to a battery (61) mounted on a vehicle (Fig 1) and to an ignition switch (IG, 62), and is configured to output constant power supply (see [0058]); 
a rotation sensor (46) configured to output a detection signal (cos and sin signals shown in Fig 2) corresponding to rotation information that depends on a rotation operation of a vehicle (see [0045]), by using a power supply voltage supplied from the power supply (Fig 2 showing connection from 50 to 46); and 
a controller (47 and 48) configured to calculate on-time rotation information on the vehicle (see [0052]), which is information at a time when the ignition switch is on, by using a detection signal output from the rotation sensor, to control a motor for the vehicle (see [0053]), 
wherein the rotation detection device further comprises a calculator configured to: 
control the power supply to intermittently supply the power supply voltage to the rotation sensor when the ignition switch is off (intermittent power shown in Fig 7), intermittently supply the power supply voltage to calculate off-time rotation information on the vehicle by using a detection signal output from the rotation sensor (see [0060]); 
update a set value of an intermittent interval (change of X1 to X2), at which the power supply voltage is to be supplied intermittently (see [0118]), so that the set value becomes smaller (X2 smaller than X1), when the off-time rotation information contains information indicating rotation of the motor for the vehicle (X2 is shorter and is used when movement is detected [0119]); 
update the set value of the intermittent interval, at which the power supply voltage is to be supplied intermittently, so that the set value becomes larger, when the off-time rotation information on the vehicle, which is calculated when the ignition switch is off, does not contain the information indicating rotation of the motor for the vehicle (Where X1 is larger than X2 and is used when motion is not detected, see Fig 7); and 

wherein the calculator is configured to transfer the off-time rotation information stored in the memory to the controller when the ignition switch is set on again (see [0094]).

Regarding claim 4, Kuwahara teaches the rotation detection device according to claim 1, wherein the power supply includes: an on-time power supply configured to generate an on-time power supply voltage when the ignition switch is on (shown in Fig 2 as direct from line including IG switch); and an off-time power supply configured to generate an off-time power supply voltage when the ignition switch is off (shown from 50 in Fig 2).

Regarding claim 6, Kuwahara teaches the rotation detection device according to claim 4, wherein the off-time power supply voltage generated by the off-time power supply  is set to be a value smaller than the on-time power supply voltage generated by the on-time power supply (average voltage sent to 47 decreased because of intermittent application, see [0160-0162]).

Regarding claim 7, Kuwahara teaches the rotation detection device according to claim 4, wherein the power supply is configured to generate the on-time power supply voltage and the off-time power supply voltage as the same value (Fig 5 showing application of same battery power during ON and OFF IG state).

Regarding claim 8, Kuwahara teaches the rotation detection device according to claim 7, wherein the calculator is configured to generate rotation information for comparison by intermittently using a detection signal output from the rotation sensor when the ignition switch is on (See [0052 and 0053] determination of abnormality when IG switch is ON), and sequentially transfer the rotation 
compare the on-time rotation information on the vehicle generated by the controller with the rotation information for comparison (see [0082] determination of abnormality); and determine that the on-time rotation information on the vehicle has been generated normally when a difference between the on-time rotation information on the vehicle and the rotation information for comparison falls within an allowable range set in advance (comparison of each signal to match predetermined value determines abnormality see [0084-0086]).

Regarding claim 9, Kuwahara teaches the rotation detection device according to claim 4, wherein the rotation sensor includes a single detection circuit (51) in which a power supply voltage supplied from an outside is one system (supply shown in Fig 5), wherein the rotation detection device further comprises a selector (50C) configured to select any one of the on-time power supply voltage and the off-time power supply voltage generated by the power supply  in accordance with an external command (controlled by 50b), and supply a selected power supply voltage to the rotation sensor (shown in Fig 5), and wherein the calculation calculator is configured to: 
generate the external command so as to supply the on-time power supply voltage to the rotation sensor when the ignition switch is on (see [0111]); 
generate the external command so as to supply the off-time power supply voltage to the rotation sensor  when the ignition switch is off (see [0113]); and execute control of switching the selector (by 50b see [0116]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara in view of Ferri (2017/0241805).
Regarding claim 2, Kuwahara teaches the rotation detection device according to claim 1, wherein, when the ignition switch is off, decreasing the power supply voltage intermittently supplied from the power supply (see [0105]), but does not explicitly teach the rotation sensor outputs the detection signal as a signal with a higher resolution. 
Ferri however teaches a similar device (Fig 1) including changing the resolution of the system based on a change in the voltage (see [0028]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Kuwahara to include the resolution adjustment of Ferri in order to reduce power consumption as suggested by Ferri (see [0028])

Regarding claim 3, Kuwahara teaches the rotation detection device according to claim 1, including increasing the value of the power supply voltage (see [0058]) but does not explicitly teach wherein the rotation sensor is configured to output the detection signal as a signal with a higher resolution.
Ferri however teaches a similar device (Fig 1) including changing the resolution of the system based on a change in the voltage (see [0028]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara.
Regarding claim 5, Kuwahara teaches the rotation detection device according to claim 4, wherein the motor for the vehicle includes a motor having phase windings (see [0039]), but does not explicitly teach in the same embodiment wherein the rotation detection device further comprises a monitor circuit configured to detect a state in which a voltage of each of winding terminals of the motor for the vehicle exceeds an allowable voltage value set in advance, and wherein the calculator is configured to start an operation of intermittently supplying the off-time power supply voltage to the rotation sensor when the monitor circuit has detected the state in which the allowable voltage value is exceeded.
Kuwahara however does teach in the fourth embodiment described in [0211-0229] wherein the rotation detection device further comprises a monitor circuit (as part of 50, see [0214]) configured to detect a state in which a voltage of each of winding terminals of the motor for the vehicle exceeds an allowable voltage value set in advance (threshold values see [0212]), and wherein the calculator is configured to start an operation of intermittently supplying the off-time power supply voltage to the rotation sensor when the monitor circuit has detected the state in which the allowable voltage value is exceeded (switching between intermittent supply states, see [0215]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Kuwahara to include the threshold detection of the additional embodiment of Kuwahara in order to better determine the state of the device while decreasing the power usage of the system as suggested by Kuwahara (see [0227]).

Conclusion
The following relevant art was found based on the search:
Jawano (2016/0231142) teaches redundant rotation sensor 9 is mounted at the other surface, which is distant from the magnet 20, of the rotation sensor board 17. The three rotation sensors are mounted at both surfaces of the rotation sensor board 17, whereby the three rotation sensors are aligned at a position extended from the shaft of the motor 1, so that the detection accuracy of the sensors is improved.
Hoshi (2013/0314015) teaches electric power is supplied to a control unit (ECU) 30 for controlling the electric power steering apparatus from a battery 14, and an ignition signal is inputted into the control unit 30 through an ignition key 11. The control unit 30 calculates a steering assist torque command value Tref of an assist command based on a steering torque T detected by the torque sensor 10 and a velocity V detected by a velocity sensor 12, and controls a current I supplied to the motor 20 based on calculated steering assist torque command value Tref. Furthermore, it is also possible to obtain the velocity V from a CAN communication network of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN R DICKINSON/Examiner, Art Unit 2867        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867